TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     444444444444444
                                     NO. 03-99-00858-CR
                                     444444444444444


                                    Brian Willis, Appellant

                                                v.

                                 The State of Texas, Appellee


44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
          NO. 0994022, HONORABLE BOB PERKINS, JUDGE PRESIDING
44444444444444444444444444444444444444444444444444444444444444444


               Appellant Brian Willis appeals from his conviction for possession of less than one

gram of cocaine. See Tex. Health & Safety Code Ann. §§ 481.102(3)(D), .115(a), .115(b) (West

Supp. 2000).    The jury assessed appellant’s punishment, enhanced by two prior felony

convictions, at imprisonment for sixteen years and a fine of twenty dollars. In four points of

error, appellant complains of the prosecutors’ closing argument. We affirm the judgment.

               Appellant asserts that both prosecutors, in their closing arguments at the guilt-

innocence phase of trial, referred to his post-arrest silence thus violating his federal

constitutional right to due process and his state constitutional right against self incrimination.

See U.S. Const. amend. XIV; Tex. Const. art. 1, § 10.

               One prosecutor in her closing argument, argued:


       So when you talk about possession and intentionally and knowingly they sort of
       all go together because you have to use your common sense in that situation.
       What would a reasonable person do? This defendant is in a hotel room with
       contraband throughout the hotel room, residue everywhere. We know that his
       clothes were in that room because they dressed him when they took him down to
       the station and he never said it wasn’t his. I mean, that’s what a reasonable person
       would do, right? I mean, if you’re being arrested for something that’s not yours the
       first thing out of your mouth is, ‘That’s not mine.’ Did the defendant say, ‘This
       wasn’t mine. You got it wrong.’

(Emphasis added.)

               Another prosecutor in his closing argument, argued:


       . . . And if you have a doubt about did he knowingly possess it, first again refer
       to the instruction read to you, and the key thing here is that, I mean, almost odd
       when law seems to meet with common sense. But in this case it does. Because
       possession is a voluntary act if a person is aware of his control for a sufficient
       time to permit him to terminate his control. Because that’s what people who are
       criminals do. If you see something that isn’t yours, and you don’t want it because
       it’s illegal, you get rid of it or you leave. If you check into a motel room that’s
       been trashed you say I want another hotel room because I’m not getting pinned
       for this. It’s not mine. Or if you get arrested for it when you’re being arrested you
       say it’s not mine. . . .

(Emphasis added.)


               The State contends that in the context of this case these arguments did not

constitute a comment on appellant’s post-arrest silence, but that they were comments on what

the appellant did say. However, as the State points out, these points of error were not preserved

for appellate review. When these arguments were made there were no trial objections.

               As a prerequisite to presenting a complaint for appellate review, the record must

show that the complaint was made to the trial court by a timely request, objection, or motion

stating specific grounds for the ruling and that the trial court ruled on the request, objection, or

motion. Tex. R. App. P. 33.1(1)(A)(B).




                                                 2
               Because appellant failed to make trial objections and obtain rulings of the trial

court, the errors complained of were not preserved for review. See Cockrell v. State, 933 S.W.2d
73, 89 (Tex. Crim. App. 1996); Wheatfall v. State, 882 S.W.2d 829, 836 (Tex. Crim. App. 1994);

King v. State, 4 S.W.3d 463, 465 (Tex. App.—Houston [1st Dist.] 1999, no pet.); Dean v. State,

995 S.W.2d 846, 850 (Tex. App.—Waco 1999, pet. ref’d); Calderon v. State, 950 S.W.2d 121,

136 (Tex. App.—El Paso 1997, no pet.); Jenkins v. State, 948 S.W.2d 769, 778-79 (Tex.

App.—San Antonio 1997, pet. ref’d); Oliva v. State, 942 S.W.2d 727, 731 (Tex. App.—Houston

[14th Dist.] 1997), pet. dism’d, 991 S.W.2d 803 (Tex. Crim. App. 1998); Bias v. State, 937
S.W.2d 141, 144 (Tex. App.—Houston [1st Dist.] 1997, no pet.). Appellant’s points of error are

overruled.

               The judgment is affirmed.




                                            Carl E. F. Dally, Justice
                                                         *
Before Chief Justice Aboussie, Justices Kidd and Dally

Affirmed

Filed: January 11, 2001

Do Not Publish




*
    Before Carl E. F. Dally, Judge (retired), Court of Criminal Appeals, sitting by assignment.
    See Tex. Gov’t Code Ann. § 74.003(b) (West 1998).


                                               3